On Petition for Rehearing.

Mr. Justice Gabbert
delivered the following opinion:
By the majority opinion unrestrained power is now vested in the tax commission to increáse the valuations of each county by horizontal raise above the valuations returned by the assessors. By this means the aggregate valuation of the local officials has been enormously increased. There does not seem to be any limit to the increase which the commission may make. They say that this increase only brings the property in the several counties up to its cash value, but they are the sole judges of what constitutes such value. The control which the people have heretofore exercised over valuations through their local officials, which has never been questioned since the decision in the Lothrop case in 1877, is swept away, and unlimited power to increase valuations vested in a central appointed body. It is only necessary to refer to one provision of our constitution to demonstrate that the general assembly can not confer upon the tax commission the power which the majority opinion says it may exercise. The constitution provides that the rate of taxation for state purposes shall never exceed four mills on the dollar. The object of this is to protect the people from being burdened with state taxes beyond a fixed limit; but. with unrestrained power vested in a central body to increase the valuations returned by the county assessors all that is necessary for them to do in order to avoid and *439set at naught the constitutional limit of the rate of taxation for state purposes is to make such increase. By the construction given the tax commission act the efforts of the people in their fundamental law to establish legitimate restraints on the power to tax are rendered unavailing, and the checks and guards they have embodied in the constitution to that end cease to be of any force or value.
In my opinion the general assembly can not confer upon a central body the power to assess the real and personal property in the several counties. It may confer supervisory power upon such body, but the majority opinion goes to the full extent of holding that the unqualified power of assessment is conferred upon the tax commission. It is also my opinion that the authority of the state board of equalization is limited to reducing to a uniform basis the valuations returned by the local officials. If these assumptions are correct then a great injustice results to the taxpayers in the 58 counties where the valuations have been increased. This increase amounts to nearly $187,000,000. The state tax which will be realized from this great increase must be paid by the owners of real and personal property in these counties, while the public utility corporations, which includes all corporations like railroads, water, street railways, gas, telephone and telegraph companies, and all utility corporations having a continuity of business in two or more counties, whose property is assessed by the tax commission escape paying any portion of the tax resulting from such increase. Had the board of equalization equalized the valuations returned by the local officials, without adding to their volume, then in order to raise the same revenue for state purposes which the present rate would bring in it would have been necessary to increase the percent of the rate, but in that event the utility corporations would have been required to pay their proportion of the *440tax resulting from the increased rate which now the owners of real and personal property alone are required to pay.
A rehearing should be granted and judgment rendered quashing the writ and dismissing the proceedings.